United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-30322
                         Conference Calendar


EARL ETIENNE,

                                     Plaintiff-Appellant,

versus

O. KENT ANDREWS; WACKENHUT CORRECTIONAL CORP.; UNKNOWN NURSE,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-1999
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Earl Etienne, Louisiana state prisoner # 226474, appeals the

dismissal of his pro se, in forma pauperis 42 U.S.C. § 1983

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Etienne’s complaint lacks an arguable basis in law; the facts

alleged cannot establish deliberate indifference to his medical

needs.   See Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir.

1993); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30322
                                 -2-

The appeal is frivolous and is therefore DISMISSED.    See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Etienne is WARNED that if he accumulates three

strikes he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.